Gilchrist, C. J.
Whatever a witness states as a fact within his own knowledge, which has a bearing upon the rights of the parties involved in the issue, whether it be or be not stated as an answer to a question, is proper for the consideration of the jury. It is the duty of a witness to state all he knows about the matter in controversy between the parties. When he possesses information which he knows to be important, it is his duty to communicate it, although, either from accident or from ignorance of his knowledge on the part of the counsel, no question may have been asked him. It would seem, therefore, not to be a sufficient cause for setting aside a verdict, that the testimony of the witness is not in answer to a question, for if what he says be competent, and tend to throw light upon the case, it should be laid before the jury. For the question is not so much how the evidence came there, as whether, being there, it is proper for consideration.
But it is not necessary to put the decision of this ease upon these grounds, for the answer of the witness is clearly responsive to the question asked him. The question is, “ Did Streeter ever make any objection to their crossing the grass land, to you or in your hearing, before the time above mentioned, and did he not see them crossing nearly all the time before that?
The objection is taken to the first clause in the answer, which is as follows:
“ He has made that objection to me and to others, as much as twenty times, when he has seen them cross.”
*560Now the objection has no foundation in fact. The witness is asked whether Streeter ever made any objection to their crossing the grass land, and he answered that he had made that objection to him and to others. A simple statement of the question and answer is enough, and no argument could make it clearer. It is sufficient to say that the answer is responsive to the question, and that there must be

Judgment on the verdict.